Citation Nr: 9920198	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to February 24, 1997, 
for the assignment of a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1971, December 1990 to May 1991, and from October 
1991 to January 1992.  

At his video conference in May 1999, the veteran raised the 
issue of service connection for his psychosis.  This issue 
has not been developed for appellate review at this time and 
is referred to the RO for any necessary action.  


FINDINGS OF FACT

1.  A rating action in November 1992, in part, denied the 
veteran's claim for pension benefits and the veteran was 
informed of that denial and of his appellate rights by RO 
letter in December 1992.  He was advised that his 
disabilities were not of sufficient severity to warrant 
pension and also that he had failed to complete the income 
section of his application.

2.  The rating decision of November 1992 denying pension 
benefits was not appealed and was consistent with and 
supported by the evidence then of record.  

3.  On February 24, 1997, the veteran filed a new claim for 
pension and in conjunction with this claim, pension was 
eventually granted by a rating action in October 1997.  

4.  The RO assigned an effective date of February 24, 1997, 
the date of receipt of the veteran's new claim for pension 
benefits.  




CONCLUSION OF LAW

The November 1992 decision wherein the RO denied entitlement 
to a permanent and total disability rating for pension 
purposes is final; an effective date earlier than February 
24, 1997, for the grant of pension benefits is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds initially that the veteran's claim is "well 
grounded"; that is, it is not inherently implausible.  The 
Board also find that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. § 5107(a).  

Factual Background.  Following his final period of active 
service, the veteran filed a claim for pension benefits in 
March 1992.  He underwent VA examinations in August 1992 to 
determine the extent of his disabilities.  

A rating action in November 1992 denied service connection 
for several disabilities including hearing loss, but granted 
service connection for hiatal hernia, assigning a 10 percent 
rating.  The same rating action found the veteran was not 
permanently and totally disabled for pension purposes with 
his nonservice-connected disabilities shown as a personality 
disorder evaluated as 10 percent disabling and right inguinal 
hernia repair, bilateral hearing loss and atypical chest 
pain, each evaluated as noncompensable.  The veteran was 
advised of these adverse rating actions by letter in December 
1992.  Later in December 1992, the veteran filed a notice of 
disagreement that was limited to the RO's denial of service 
connection for hearing loss.  

The record shows that the veteran made no further mention of 
pension benefits until receipt of his new pension claim in 
February 1997.  A rating action in October 1997, noting the 
presence of a nonservice-connected  psychosis, evaluated as 
70 percent disabling, found the veteran to be permanently and 
totally disabled for pension purposes, effective from 
February 24, 1997.

At a video conference hearing in May 1999, the veteran 
described his physical and mental condition in 1992 and 
argued that he was permanently and totally disabled at that 
time.  He stated that he does not recall receiving the 
December 1992 denial notice from the RO, thereby questioning 
the finality of the November 1992 rating action.  

Criteria.  A decision of a duly constituted rating agency or 
other agency of original jurisdiction shall be final and 
binding on all field offices of the VA as to conclusions 
based on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. §  5104.  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104.  

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 C.F.R. § 3.160.  

The effective date for an award of disability pension 
benefits will be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of 
application for the benefits unless the veteran was prevented 
from applying for benefits by reason of disability for a 
period of at least 30 days beginning on the date on which 
he/she became permanently and totally disabled.  If the 
veteran was so prevented, the effective date will be the date 
of application for the benefits or the date on which he/she 
became permanently and totally disabled (provided that the 
veteran applies for a retroactive award within 1 year from 
such date), whichever is to the advantage of the veteran.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(1).  


Analysis.  The record shows that the veteran filed a claim 
for pension benefits in February 1992 and that claim was 
denied by rating action in November 1992.  The veteran was 
notified of this determination by VA letter in December 1992.  
While the veteran has stated that he does not recall 
receiving this notice, the record shows that the veteran 
filed a notice of disagreement with the denial of service 
connection for a hearing loss, notice of which was contained 
in the same December 1992 letter.  Thus, the record shows 
that the veteran did receive the December 1992 RO letter, but 
chose at that time not to exercise his appellate rights with 
respect to the denial of his claim for pension benefits.  
Thereafter, the veteran filed his new claim for pension 
benefits in February 1997 and was subsequently awarded 
pension benefits based on that claim.  

The veteran's argument that an effective date in 1992 would 
be more appropriate is without merit.  His argument is based 
on his contention that he was not notified of the adverse 
rating decision of November 1992 and that therefore his 1992 
claim was still pending.  However, the record shows that the 
notice of that adverse determination was mailed by the RO to 
the veteran's address of record and that the veteran, in 
fact, responded to the RO with respect to other matters 
contained in the same letter.  Here, the veteran's statement 
with respect to the lack of receipt of the notice is 
contradicted by the evidence of record.  

Once the notice was sent to the veteran, he had one year in 
which to file a notice of disagreement, but he did not do so.  
He did not contact the VA on this matter until February 1997.  
Since a notice of disagreement was not timely filed, the 
November 1992 rating decision became final.  Thus, the 
veteran's claim for pension in February 1997 constituted a 
new claim.

As set out above, the applicable provisions with respect to 
the effective date of a grant of pension benefits based on a 
new claim is the date of claim with one exception.  See 38 
C.F.R. § 3.400(b)(1).  Here, it is neither contended nor 
shown that the veteran meets the criteria for such exception 
and thus the proper effective date is the date of claim, 
February 24, 1997.  


ORDER

An effective date prior to February 24, 1997, for the 
assignment of a permanent and total disability rating for 
pension purposes is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

